            Case 2:19-cv-01898-WBS-KJN Document 25 Filed 06/11/20 Page 1 of 2


     ADANTE D. POINTER, ESQ., SBN 236229
1
     PATRICK BUELNA, ESQ., SBN 317043
2    POINTER & BUELNA, LLP
     LAWYERS FOR THE PEOPLE
3    Well Fargo Center
     1901 Harrison St., Suite 1140,
4
     Oakland, CA 94612
5    Tel: 510-929-5400
     Site: LawyersFTP.com
6    Email: APointer@LawyersFTP.com
7
     Email: PBuelna@LawyersFTP.com
     Attorneys for Plaintiffs
8

9    Attorneys for Plaintiff
10

11                                   UNITED STATES DISTRICT COURT
12                             FOR THE EASTERN DISTRICT OF CALIFORNIA
13
     Burrell, et al                                    )
14                                                     )   Case No.: 2:19-cv-01898-WBS-KJN
                                                       )
15                                                     )
                                  Plaintiff,
                                                       )
16                                                     )   NOTICE OF CHANGE IN ADDRESS
             vs.
                                                       )   OF COUNSELS ADANTE POINTER &
17                                                     )   PATRICK BUELNA
                                                       )
18   City of Vallejo, et al.                           )
                                                       )
19                                                     )
                                 Defendants.
                                                       )
20                                                     )
                                                       )
21                                                     )
                                                       )
22                                                     )
                                                       )
23                                                     )
                                                       )
24                                                     )
                                                       )
25                                                     )
                                                       )
26

27

28




                                           NOTICE OF CHANGE IN ADDRESS - 1
           Case 2:19-cv-01898-WBS-KJN Document 25 Filed 06/11/20 Page 2 of 2



1

2
     TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
3
     PLEASE TAKE NOTICE that PATRICK BUELNA (SBN 317043) and ADANTE POINTER (SBN
4
     236229) are no longer at the firm of Law Offices of John Burris. Therefore, in addition to serving
5
     Mr. John Burris at his law office, please also serve all papers, pleadings and communications for the
6
     above captioned case to their new firm and address at:
7

8
     Pointer & Buelna, LLP
9    Lawyers For The People
10   Wells Fargo Center
11   1901 Harrison Street, Suite 1140,
12   Oakland, CA 94612

13
     Emails:
14
     Apointer@lawyersftp.com
15
     Pbuelna@lawyersftp.com
16

17
     Telephone: 510-929-5400
18
     Website: LawyersFTP.com
19

20

21   Dated: June 11, 2020
22                                                /s/Adante Pointer

23                                                ADANTE D. POINTER
                                                  POINTER & BUELNA, LLP
24                                                Attorneys for Plaintiff
25
                                                  /s/Patrick Buelna
26
                                                  PATRICK M. BUELNA
27                                                POINTER & BUELNA, LLP
28
                                                  Attorneys for Plaintiff




                                         NOTICE OF CHANGE IN ADDRESS - 2
